Citation Nr: 1229301	
Decision Date: 08/25/12    Archive Date: 08/30/12

DOCKET NO.  99-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1975 to January 1979 and from February 1991 to April 1991.  He had military service as a member of the Air National Guard from April 1982 to April 1999, which included periods of local special duty training under the authority of 32 U.S.C § 505 from August 25, 1997, to August 29, 1997, from September 2, 1997, to September 5, 1997, from September 8, 1997, to September 12, 1997, and on September 15, 1997.  An October 1998 Medical Board Report noted at that time the Veteran had four years and five months of active military service and nineteen years and five months of inactive military service.  His military occupational specialty was supply technician.  In correspondence dated in November 2005 the State of Arkansas, Office of the Adjutant General, reported additional periods of active duty for training (ACDUTRA) from June 1982 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in October 2000, July 2003, October 2008, March 2010, and January 2011.  The requested development has been substantially completed.

Although a June 2012 supplemental statement of the case continued the issue of entitlement to service connection for bronchial asthma on appeal, the Board notes that VA records (Virtual VA) indicate service connection for bronchial asthma was established in a February 15, 2012, rating decision.  There is no evidence of any disagreement from that determination which was identified as a full grant of the benefits on appeal and the service connection issue is considered to be completely resolved.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A chronic right knee disorder was not manifest during active service, right knee arthritis was not manifest within one year of active service, and a present right knee disability is not shown to have developed as a result of an established event, injury, or disease during active duty or active duty for training nor as a result of an injury during inactive duty for training.


CONCLUSION OF LAW

A chronic right knee disorder was not incurred or aggravated as a result of a qualifying period of service nor may arthritis be presumed to have been incurred or aggravated during a period of active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in December 2003, August 2004, and November 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was notified that the VCAA notice requirements applied to all elements of a claim in November 2008.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, correspondence and copies of miscellaneous medical paperwork from the State of Arkansas, Office of the Adjutant General, VA treatment and examination reports, private treatment records, and the Veteran's statements and testimony in support of his claim.  The Veteran was notified that additional national guard service records could not be obtained and, in essence, that he was ultimately responsible for providing evidence in support of his claim.  Although a January 2003 VA examination report noted a magnetic resonance imaging (MRI) scan had been ordered to evaluate whether there was meniscal pathology, there is no evidence this was completed.  The Veteran did not respond to a January 2011 VA request for additional information, including a request for information as to any treatment at a VA medical facility.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Although the Veteran's representative asserted in a July 2012 informal hearing presentation that VA medical opinions dated in October 2011 and April 2012 were inadequate, the opinions are shown to have been based upon a thorough examination and review of the claims file.  The examiner provided adequate rationale for the opinions which are supported by the evidence of record.  Specifically, it was noted, in essence, that even though the Veteran may have self-treated his knee symptoms after active service the long period without medical treatment from 1978 to 1990 was significant.  While the Veteran and his representative may disagree with the examiner's findings, the provided opinion is not shown to have been based upon an inaccurate account of the factual record.  Therefore, the Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  The Court has held that regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records dated in July 1976 show the Veteran complained of pain to the upper right thigh over the previous two days with pain to the bilateral thighs on excessive running or physical activity.  He stated the left leg gave out intermittently.  The examiner noted the thighs and knees were within normal limits.  There was no evidence of injury or disease pathology.  A January 1978 report noted he complained of knee pain since the previous Thursday and swelling since the previous evening.  Physical findings revealed a normal knee.  There was no effusion and the knee was stable.  No diagnosis was provided.  The Veteran was released to duty with no profile changes and no medication.  A December 1978 separation examination report noted right knee chondromalacia and crepitus.  In his report of medical history the Veteran noted "Trick" or locked knee.  The examiner provided an additional comment indicating painful right knee chondromalacia. 

In correspondence dated in December 1991 the Veteran reported that he had problems with his knees during active service, including giving out of the right and swelling on the left.  He stated he had seen a doctor one time who suggested he eat bananas for calcium and that he had only complained about his knee problems to his spouse.  

VA examination in January 1992 noted the Veteran had a normal gait and normal bilateral knee range of motion.  There was no evidence of effusion, instability, or joint line tenderness.  The examiner noted he had very few symptoms relative to his knees.  The diagnosis was bilateral knee strain.  

A March 1992 rating decision denied entitlement to service connection for a bilateral knee disorder.  It was noted, in essence, that there was no evidence of a chronic knee disorder in service.  

Air National Guard medical treatment records include a summary of care listing right knee pain as a chronic illness without identification of a date of onset.  An April 1992 enlistment examination report noted a normal clinical evaluation of the lower extremities, but the examiner noted the Veteran sustained a small chipped fracture to the right ankle in childhood.  Periodic examination reports dated in March 1986, March 1990, and March 1995 also noted normal clinical evaluations of the lower extremities.  In reports of medical history the Veteran denied having or having ever had a "Trick" or locked knee.  Records include a July 18, 1997, private medical report from W.F.H., M.D., noting the Veteran reported a history of right knee problems for years with right knee pain since active service.  It was also noted he stated he did a lot of running in service in the late 1970's and that he had never had any specific trauma to the knee.  X-ray studies revealed moderate severity varus patellofemoral osteoarthritis in the right knee.  A diagnosis of right knee moderate varus patellofemoral osteoarthritis was provided.  The examiner noted that the Veteran was relatively young to have arthritis of that severity.  A September 1997 report noted the Veteran stated he was told during active service that he had "weak cartilage" and that it was recommended he eat bananas.  A diagnosis of patellofemoral arthritis was provided.  An October 1998 medical evaluation board summary noted diagnoses including osteoarthritis to the knees, right worse than left.  It was the examiner's opinion that the Veteran was not qualified for continued service.  An October 1998 medical board report, AF Form 618, noted osteoarthritis was not incurred while entitled to basic pay, did not exist prior to service, and that it was not permanently aggravated by service.  A copy of that form includes changes to the form to indicate that osteoarthritis existed prior to service and was not permanently aggravated by service; however, no additional information as to the reason for the change was provided nor from whom the amended report was received.  A November 1998 report of medical history noted a "Trick" or locked knee in 1995 without additional comment.  

VA treatment records include a May 1999 X-ray examination request which noted the Veteran stated he had a right knee injury during service in 1991 with continued problems.  A July 1999 report noted an injury to the right knee in 1977 with complaints at that time of the knee giving out.  It was noted that X-ray studies revealed degenerative joint disease.  

At his personal hearing in December 1999 the Veteran reported that he first injured his knee in 1975 when he tripped and fell.  He stated that he had seen a doctor one time in service and was told he had weak cartilage and should eat bananas for calcium.  He reported he had no treatment for his knees until approximately 1990, 1991, or 1992, but that during the interval he had experienced giving way of the knee which he treated with home remedies and over-the-counter medications.  He stated that his knee would swell when he ran to stay ready for national guard service, but that he used elastic wraps and braces without medical treatment.

On VA examination in January 2003 the Veteran reported he had sustained a twisting injury to the right knee in approximately 1978 or 1979 when he fell off an armored personnel carrier.  He stated that subsequent to that he had experienced intermittent periods of giving way, locking, and swelling.  X-ray examination revealed significant bilateral patellofemoral arthritis with severe osteophyte formation over the patellae.  There was medial joint space narrowing on the right knee with some evidence of chondromalacia.  Diagnoses of significant patellofemoral arthritis, possible posterior horn medial meniscal tear, and medial compartment arthritis were provided.  The examiner noted it did not appear that the Veteran's knee pain and disability was a direct result of a traumatic injury in service, but that he could have sustained a meniscal tear injury during active service that was not diagnosed which could have caused the additional functional disability.  It was noted a magnetic resonance imaging (MRI) scan had been ordered to evaluate whether there was meniscal pathology; however, there is no evidence this was completed.  

VA examination in October 2011 included a diagnosis of patellofemoral arthritis.  The examiner noted the claims file was reviewed in detail and that service treatment records dated in January 1978 indicated complaints knee pain with a normal examination.  It was further noted there was no treatment for the period from 1978 to 1990 and that it was less likely than not that arthritis diagnosed in 1998 was incurred in or aggravated by service.  In an April 2012 addendum report the examiner noted that even though the Veteran may have self-treated his knee symptoms after active service there was a period of time without medical treatment from 1978 to 1990.  The examiner found that because of the long period of time with no medical follow-up or medical treatment for the right knee it was less likely than not that his current patellofemoral arthritis was related to the injury he sustained in 1977 and that it was less likely than not that it was incurred in service or was aggravated by service.  

Based upon the evidence of record, the Board finds a chronic right knee disorder was not manifest during active service, right knee arthritis was not manifest within one year of active service, and a present right knee disability is not shown to have developed as a result of an established event, injury, or disease during active duty or active duty for training nor as a result of an injury during inactive duty for training.  The opinion of the October 2011 and April 2012 VA examiner that the Veteran's present right knee disorder was not related to service is persuasive.  The opinion is shown to have been based upon an examination and a factually accurate summary of the evidence of record.  The Board notes the Court has held that there is no need for a medical examiner to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  It also is significant to note that the Board may not refute "expert medical conclusions in the record with its own unsubstantiated medical conclusions."  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other grounds by Hodge v. West, 155 F3d 1356 (Fed. Cir 1998).

Although the Veteran's December 1978 separation examination report noted right knee chondromalacia and crepitus, there is no medical evidence of a chronic disability at that time and right knee chondromalacia and crepitus were not demonstrated upon VA examination in January 1992.  Chondromalacia patella is abnormal softness of the cartilage of the kneecaps.  See Clyburn, 12 Vet. App. at 298.  There was some evidence of chondromalacia upon VA examination in January 2003, but no evidence or opinion indicating the current study represented a disease process that had its onset during active service.  

The Board finds that the Veteran's statements that he experienced knee pain during his first period of active service are credible and supported by the evidence of record, but that his statements as to specific twisting injuries or trauma are inconsistent with his service treatment reports and are not credible.  His statements as to having experienced swelling during training for national guard service are also not shown to have involved permanent aggravation as a result of a specific injury.  There is no evidence of a specific injury or disease having been incurred or aggravated during a period of ACDUTRA or INACDUTRA.  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his present right knee disability.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for these disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board finds that entitlement to service connection for a right knee disorder is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


